DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment to Claims 1, 3, 4, 6, 9, 11, 13, and 20, and the cancellation of Claim 2, filed 01/06/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 5 of 6 through 6 of 6, filed 01/06/2022 with respect to Claims 1, 10-12 and 16-20 have been fully considered and are persuasive.  The 35 USC § 102 of Claims 1, 10-12 and 16-20, has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed. 
 The reasons for the allowable subject matter are set forth in the prior Non-Final Office Action filed 10/07/2021 and Applicant's Remarks on Page 5 of 6 through 6 of 6, filed 01/06/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872     
13 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872